Manulife Financial Corporation - Second Quarter 2014 1 MESSAGE TO SHAREHOLDERS In the second quarter of 2014, we continued to earn the trust of our customers by delivering on life insurance, retirement, and other financial needs.We paid out claims, cash surrender values, annuity payments and other benefits worth $5.1 billion.We now manage over $637 billion on behalf of our customers. As a result of these activities, and others, our Company’s income has grown and stabilized, our capital ratio is strong, and our outlook is positive.We also have increased clarity and comfort with the direction of international capital and regulatory standards. As a consequence, I am delighted to announce that our Board has approved a dividend increase to shareholders, the first since 2008.This will come as very good news to shareholders, and reflects much hard work by our employees, many of whom are also shareholders.It is a very clear signal of the strength of our Company and the fine work that we are doing around the world. Hopefully, this will be the first of many in the years to come as we grow our Company. Customer-centric developments are key to our growth, and we delivered them with abundance in the second quarter: In Canada, Group Benefits released a mobile app that gives customers access to their benefits plan from their smartphone or tablet.In Hong Kong, we launched Manuflex Protector, our first Renminbi denominated Universal Life (“UL”) product.John Hancock reduced the cost of the John Hancock Freedom 529 College Savings Plan, making the product more appealing for a wider audience.In Indonesia, our Manulife Indonesia Money Market Fund was named “Best Money Market Fund”.Affinity Markets was awarded “Best Insurance Online Newsletter” by the Web Marketing Association of North America. We also made further progress on our financial goals.Our net income for the quarter was $943 million.Our core earnings were $701 million, and our capital ratio at the end of the quarter was 243%.Our plan is unfolding well and we continue to make progress towards our financial objectives. Excluding Group Benefits, insurance sales increased 10% year-over-year, and were 13% higher than the first quarter of this year.These increases are the result of recent actions taken to improve the competitiveness of our life insurance products in Japan and the United States.Including Group Benefit sales, which are naturally lumpy, and benefitted from a very large case sold in the second quarter of last year, total insurance sales were down 38%. Wealth sales of $13.3 billion were down 7% year-over-year and were in line with the first quarter.What this aggregate number does not depict sufficiently is the simply outstanding performance by John Hancock Investments, which is now one of the fastest-growing mutual fund companies in the U.S.With an organic growth rate of 26%, it outpaced the comparable industry organic growth rate of 2% by a wide margin; and according to a recent report by Morningstar, John Hancock Investments is now ranked as the 15th largest manager of long-term mutual funds. Net wealth flows in our asset management businesses exceeded $6 billion for the quarter and $13 billion year-to-date, driving our 23rd consecutive quarter of record funds under management.Manulife Asset Management now has 82 Four- or Five-Star Morningstar rated funds, and has now been ranked the 30th largest manager in the world, up from 34th in 2012. We believe our greatest contributions to society comes from our products and services, which help people with their big financial decisions, and the work we do for our shareholders around the world, who have entrusted us with their capital.But our contributions to society come in a variety of other ways.For example, in the second quarter, John Hancock was recognized with the “United Nations Association of Greater Boston Leadership Award” and for the 11th time Manulife received Gold in the Insurance category from Reader’s Digest Trusted Brands Award in Hong Kong. It is also gratifying to hear customer comments, and I would like to share this one from a gentleman in the United States: “My father was recently diagnosed with early-onset Alzheimer’s at the age of 53.Because my father practiced what he preached, he is extremely well insured with disability income, long-term care, and of course, life insurance.In each stage of our lives, these different insurance products will drastically improve the situation from what it otherwise could have been.And when his time eventually does come, his life insurance policies will allow my mother to not have to worry about the financial strain that would otherwise present itself.It does take a tremendous weight off of my father’s shoulders.If I wasn’t already before, this example has made me a true believer in the power of these products and the impact they can have on families.” All of these results would not have occurred without the dedicated efforts of more than 28,000 employees, almost 51,000 agents and our hundreds of thousands of other distribution partners around the world.We would like to thank our shareholders for their continued support, and look forward to reporting back to you on our progress next quarter. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation - Second Quarter 2014 2 SALES AND BUSINESS GROWTH Asia Division We had a strong second quarter, building on the insurance sales momentum noted in the first quarter.The second quarter growth was 26% compared to the same quarter of the prior year and 18% compared to the prior quarter.Japan continued to be the most significant driver of insurance sales growth, but the overall results were augmented by good growth in several other markets across Asia, reflecting the ongoing success of product enhancement initiatives and our multi-channel distribution strategy. We also delivered significantly improved wealth sales in the second quarter with a 32% increase over the prior quarter, reflecting successful marketing campaigns and improved market sentiment. Asia Division 2Q14 insurance sales of US$304 million were 26% higher than 2Q13 and 18% higher compared to 1Q14. (Percentages quoted below are for the period 2Q14 compared with 2Q13, unless stated otherwise, and are on a constant currency basis). · Japan insurance sales of US$158 million increased 68% driven by the continued momentum of corporate product sales.Sales increased 25% compared with 1Q14. · Hong Kong insurance sales of US$60 million were consistent with 2Q13 and increased 10% compared with 1Q14.Several products were recently launched and a series of sales campaigns will be launched shortly. · Indonesia insurance sales of US$26 million decreased 3%.Agency sales were lower by 24% but were substantially offset by 23% growth in bancassurance sales.We experienced an increase in rider attachment and a favourable product mix.Sales were 1% higher than 1Q14. · Asia Other (excludes Japan, Hong Kong and Indonesia) insurance sales of US$60 million were in line with 2Q13 results. Double digit growth in most Asian markets, in particular, record sales in the Philippines following a successful agency sales campaign, was offset by competitive pressures in Singapore.Compared to 1Q14, insurance sales increased 15%. Asia Division 2Q14 wealth sales of US$2.0 billion decreased 33% compared with 2Q13 and increased 32% compared to 1Q14. (Percentages quoted below are for the period 2Q14 compared with 2Q13, unless stated otherwise, and are on a constant currency basis). · Japan wealth sales of US$275 million were at a similar level to 1Q14 but remained 58% lower than the levels in 2Q13 reflecting a shift in investor product preferences in Japan. · Hong Kong wealth sales of US$276 million increased 9% mainly driven by the increase in pensions sales, reflecting successful marketing campaigns and new product launches. These drivers also accounted for the 17% increase compared with 1Q14. · Indonesia wealth sales of US$251 million were 34% lower than 2Q13 but 166% higher than 1Q14 due to improved economic conditions and market sentiment. · Asia Other wealth sales of US$1,149 million decreased 29% compared with 2Q13 in response to lower market sentiment in the first half of 2014 but increased 36% compared with 1Q14, marking the second highest quarter on record. Canadian Division We continue to report solid sales in our wealth fund and group retirement businesses; new bank loan volumes, while up significantly from first quarter levels, continue to reflect the slowdown in the residential mortgage market; and retail insurance sales remain challenged due to competitive positioning and market demand for participating whole life products which are currently not part of our product portfolio.We recently launched Manulife UL, a simplified universal life product which we expect will enhance sales in future quarters1, and listed our new closed end fund, U.S. Regional Bank Trust, on the TSX.We established the Canadian industry’s first mental health specialist team enhancing support to our group disability insurance clients and their employees. In mid-July we launched our Voluntary Retirement Savings Plan (“VRSP”) in Quebec, helping small business owners provide their employees with a retirement savings plan that is simple, affordable and easy to maintain. Wealth sales of $2.6 billion in 2Q14 decreased by 15% from 2Q13 primarily due to the timing of closed end fund deposits and the slowdown in the residential mortgage market impacting new bank loan volumes.Sales in 2Q13 included deposits on a closed end fund (there was no closed end fund offering in 2Q14).(Percentages quoted below are for the period 2Q14 compared with 2Q13, unless stated otherwise). · Mutual Funds’ record assets under management exceeded $30 billion at June 30, 2014, increasing 29% year-over-year and outpacing industry growth2.Gross deposits3,4 of $1.5 billion were in line with 2Q13 levels, excluding the 2Q13 closed end fund deposits of almost $300 million, reflecting continued strong fund performance and expanded distribution. · Retail Segregated Fund Products5sales were $353 million, an increase of 10% in our repositioned new business portfolio.Fixed Products salesof $69 million were 17% lower, reflecting our deliberate rate positioning in the immediate annuity market. · Group Retirement Solutions sales of $212 million were 8% lower reflecting normal variability in the large case group market. Year-to-date, sales of almost $900 million were 25% higher than 2013 and based on the latest market data, as of 1Q14 we continued to lead the defined contribution pension market with 37% market share6. · Manulife Bank net lending assets grew 7% to a record $19.2 billion at June 30, 2014, outpacing year-over-year growth in the residential mortgage market7.New loan volumes of $902 million rose by over 40% from 1Q14 partly due to normal market seasonality; however, volumes were 18% lower than 2Q13 reflecting intense rate competition driven by the slowdown in the residential mortgage market. 1 See “Caution regarding forward-looking statements” below. 2 Based on publicly available information from Investor Economics and the Investment Funds Institute of Canada as at June 30, 2014. 3 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 4 Gross mutual fund deposits in 2Q14 include deposits from segregated fund products of $392 million. 5 Segregated fund products include guarantees. These products are also referred to as variable annuities. 6 As perLIMRA SRI Canadian Pension Market sales report as of March 31, 2014. 7 As per McVay and Associates, The Personal Banking Product Market Share, March 2014. Manulife Financial Corporation - Second Quarter 2014 3 Insurance sales in 2Q14 were lower than 2Q13 due to large single premium group benefits sales in 2Q13.Excluding Group Benefits, 2Q14 insurance sales of $129 million were in line with 2Q13. (Percentages quoted below are for the period 2Q14 compared with 2Q13, unless stated otherwise). · Retail Markets insurance sales continue to be challenged due to competitive positioning and market demand for participating whole life products which are currently not part of our product portfolio.While overall Retail sales of $39 million were 7% lower compared with 2Q13, universal life product sales increased by 11% due to re-pricing and product changes made over the past year.Compared with 1Q14, Retail insurance sales increased 3%. · Institutional Markets insurance sales of $90 million decreased 3%, excluding the large single premium sales noted above.Based on the most recent industry data8, Group Benefits’ sales market share declined in 1Q14 in the face of strong competitive pressures. U.S. Division Once again, record quarterly sales in John Hancock Investments contributed to record funds under management in the Wealth Management businesses.A strong product line-up, including 41 Four- or Five-Star Morningstar rated mutual funds, continues to drive favourable results in this business9.On the insurance front, product enhancements and targeted pricing changes implemented earlier this year improved John Hancock Life sales over the first quarter. Wealth Management sales in 2Q14 of US$7.9 billion increased 7% compared with 2Q13.Increased sales in John Hancock Investments (“JH Investments”) were partially offset by a decrease in John Hancock Retirement Plan Services (“JH RPS”). · JH Investments 2Q14 sales of US$6.9 billion increased 9% compared with 2Q13.Continued sales momentum was driven by a strong product line-up and broad-based distribution and included a new US$1 billion mandate from a large wirehouse firm.The strong sales contributed to our 11th consecutive quarter of positive net sales10 which propelled funds under management as at June 30, 2014 to a record of US$71 billion, a 37% increase from June 30, 2013.Our organic sales growth rate of 26% over the 12 months ended May 2014 outpaced the Intermediary-Sold industry growth rate of 2% over the same period11. · JH RPS reported record funds under management of US$85.7 billion as at June 30, 2014, a 14% increase over June 30, 2013, and 2Q14 sales of US$927 million decreased 7% compared with 2Q13.Sales in our core market, the small-case 401(k) market, are showing signs of improvement as we successfully roll-out our Signature 2.0 initiative which is focused on price competitiveness, fee transparency, new investment options and participant service.Sales of Enterprise (our 401(k) mid-market offering) delivered a number of new plans for the quarter as we continue to build out our product and service capacity. Overall U.S. Division Insurance sales in 2Q14 of US$115 million were 12% lower compared with 2Q13 and increased 6% compared with 1Q14 due to new product enhancements. · John Hancock Life 2Q14 sales of US$102 million increased by 20% over 1Q14 but were 13% lower than 2Q13.The business recorded strong sales in Indexed universal life (“UL”) and Variable UL products supported by recent product launches. · John Hancock Long-Term Care (“LTC”)sales of US$13 million in 2Q14 were consistent with 2Q13.As expected, sales decreased from 1Q14 which included bi-annual inflation buy up activity on the Federal LTC program.In addition, in 2Q14 we launched new business price increases consistent with initiatives on our in-force business. Manulife Asset Management Strong General Fund investment-related experience continued in the second quarter of 2014, driven by favourable returns on our private equity and oil and gas investments, the redeployment of government securities into higher yielding assets, and investments in private equity and other alternative long-duration assets.In addition, we continued to benefit from favourable credit experience. Manulife Asset Management's second quarter direct net sales were very strong, reflecting a breadth of sales success across all channels. Long-term investment performance continues to be a differentiator for Manulife Asset Management; we reported strong results, with the majority of public asset classes once again outperforming their benchmarks on a 1, 3, and 5-year basis. At June 30, 2014, total assets managed by Manulife Asset Management ("MAM") were $300 billion, including $259 billion managed for external clients.Assets managed for external clients increased $2 billion from March 31, 2014.MAM was ranked as the 30th largest asset manager globally in 2013, up from 34th in 2012, based on the May 2014 institutional investor trade publication Pensions & Investments.At June 30, 2014, MAM had a total of 82 Four- or Five-Star Morningstar rated funds, an increase of two funds since March 31, 2014. 8 As per LIMRA Canadian Group Life and Health Insurance sales report as of March 31, 2014 9 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 10 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the Intermediary-Sold channel. Figures exclude money market and 529 share classes. 11 Source: Strategic Insight: ICI Confidential.Direct Sold mutual funds, fund-of-funds and ETF’s are excluded.Organic sales growth rate is calculated as: net new flows divided by beginning period assets. Manulife Financial Corporation - Second Quarter 2014 4 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of August 7, 2014, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited Consolidated Financial Statements contained in our 2013 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2013 Annual Report, and the “Risk Management” note to the Consolidated Financial Statements in our 2013 Annual Report. In this MD&A, the terms “Company”, “Manulife Financial”, “Manulife” and “we” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW D RISK MANAGEMENT AND RISK FACTORS UPDATE 1. Q2 highlights 1. Variable annuity and segregated fund guarantees 2. Q3 and Q4 items 2. Caution related to sensitivities 3. Publicly traded equity performance risk B FINANCIAL HIGHLIGHTS 4. Interest rate and spread risk 1. Q2 and year-to-date earnings analysis 2. Premiums and deposits E ACCOUNTING MATTERS AND CONTROLS 3. Funds under management 1. Critical accounting and actuarial policies 4. Capital 2. Sensitivity of policy liabilities to updates to assumptions 5. Impact of fair value accounting 3. Accounting and reporting changes 4. U.S. GAAP Results C PERFORMANCE BY DIVISION 5. Quarterly financial information 1. Asia 6. Change in internal control over financial reporting 2. Canadian 7. Audit Committee 3. U.S. 4. Corporate and Other F OTHER 1. Quarterly dividend 2. Outstanding shares 3. Performance and Non-GAAP measures 4. Key planning assumptions and uncertainties 5. Caution regarding forward-looking statements Manulife Financial Corporation - Second Quarter 2014 5 AOVERVIEW A1 Q2 highlights Manulife reported 2Q14 net income attributed to shareholders of $943 million and core earnings12 of $701 million.This compares with 2Q13 net income attributed to shareholders and core earnings of $259 million and $609 million, respectively. The increase in net income of $684 million included $92 million of higher core earnings along with strong investment-related experience in 2Q14, while in 2Q13 we reported investment-related experience charges. (In 2Q13 we noted that investment-related experience included charges of approximately $180 million that were timing related and were expected to reverse in future quarters). The $92 million increase in core earnings was driven by higher fee income on higher assets under management, lower hedging costs, the release of a legal provision and the strengthening of the U.S. dollar.These items were partially offset by lower margin release on variable annuity business as a result of lower overall provisions for adverse deviation driven by higher markets and risk management activities. Items excluded from core earnings in 2Q14 totaled $242 million and included $217 million of investment-related experience gains in excess of the $50 million reported in core earnings.These gains related to favourable returns on our private equity and oil and gas investments, redeployment of government securities into higher yielding assets including private equities and other alternative long-duration assets that resulted in gains driven by the impact of current period investing activities on future expected investment income assumptions in the measurement of our insurance and investment contract liabilities.In addition, we continued to benefit from favourable credit experience. Net income attributed to shareholders for the 6 months ended June 30, 2014 was $1,761 million as compared to $799 million for the 6 months ended June 30, 2013.Of the $962 million increase, $684 million is described above, and the remaining portion primarily related to $100 million of higher core earnings and $128 million of higher investment-related experience in 1Q14 compared with 1Q13. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) was 243% as at June 30, 2014.The 12 point decrease from 255% in 1Q14 was due to $1 billion of maturing debt and the $450 million redemption of preferred shares. As a result of these capital actions, the Company’s financial leverage ratio improved from 30.8% at 1Q14 to 28.2%. Insurance sales12 were $587 million in 2Q14, down 38%13 compared with 2Q13.Excluding Group Benefits sales which included large single premium sales in the prior year, insurance sales increased relative to 1Q14 by 13% and 2Q13 by 10%, as a result of recent actions taken to improve the competitiveness of our life insurance products in Japan and the United States.In Canada, retail insurance sales remained challenged due to competitive positioning and market demand for participating whole life products which are currently not part of our product portfolio.We launched Manulife UL, a simplified universal life product which we expect will enhance sales in future quarters14. Wealth saleswere $13.3 billion in 2Q14, a decrease of 7% compared with 2Q13 and in line with 1Q14.Wealth sales declined over 2Q13 reflecting a shift in investor product preferences in Japan, and the non-recurrence of a closed end fund offering in Canada.Our 2Q14 wealth sales were in line with the prior quarter, driven by the continued success of our North American mutual fund businesses and building momentum in Asia following successful marketing campaigns and improved market sentiment. A2 Q3 and Q4 items In the third quarter, we will complete our annual review of actuarial methods and assumptions and implement the Canadian Institute of Actuaries published guidance on the calibration criteria for fixed income funds with respect to the valuation of segregated fund guarantees.While our review is not complete, the impact could be up to an amount in the general range of our 3Q13 charge for changes in actuarial methods and assumptions14. In the fourth quarter, the Canadian Actuarial Standards Board’s (“ASB”) revisions to the Canadian Actuarial Standards of Practice, issued in May 2014 and related to economic reinvestment assumptions used in the valuation of policy liabilities, will become effective. The impact of these revisions will depend on interest rates and other assumptions at the time of implementation as well as investment-related experience in the second half of 2014.While we noted in our 2013 Annual Report that we did not anticipate that the impact on net income would be significant, as a result of the decline in interest rates between December 31, 2013 and June 30, 2014 and year-to-date investment-related experience, we have updated our estimate to be a charge to net income of up to $200 million14 if current interest rates and assumptions were used. 12 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 13 Growth (declines) in sales, premiums and deposits and funds under management are stated on a constant currency basis.Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 14 See “Caution regarding forward-looking statements” below. Manulife Financial Corporation - Second Quarter 2014 6 B FINANCIAL HIGHLIGHTS Quarterly Results YTD Results (C$ millions, unless otherwise stated, unaudited) 2Q 2014 1Q 2014 2Q 2013 1H 2014 1H 2013 Net income attributed to shareholders $ Preferred share dividends ) Common shareholders’ net income $ $ $ Reconciliation of core earnings to net incomeattributed to shareholders: Core earnings(1) $ Investment-related experience in excess of amounts included in core earnings ) - Core earnings plus investment-related experience in excess of amounts included in core earnings $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates and variable annuity guarantee liabilities 55 ) Changes in actuarial methods and assumptions ) Other items(see section B1) - 4 24 4 24 Net income attributed to shareholders $ Basic earnings per common share (C$) $ Diluted earnings per common share (C$) $ Diluted core earnings per common share(C$)(1) $ Return on common shareholders’ equity (“ROE”) (%) % Core ROE (%)(1) % U.S. GAAP net income (loss) attributed to shareholders(1) $ $ $ ) $ $ ) Sales(1) Insurance products(2) $ Wealth products $ Premiums and deposits(1) Insurance products $ Wealth products $ Funds under management(C$ billions)(1) $ Capital(C$ billions)(1) $ MLI’s MCCSR ratio % This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Insurance sales have been adjusted to exclude Taiwan for all periods. Manulife Financial Corporation - Second Quarter 2014 7 B1Q2 and year-to-date earnings analysis The table below reconciles core earnings to reported net income attributed to shareholders. Quarterly Results YTD Results (C$ millions, unaudited) 2Q 2014 1Q 2014 2Q 2013 1H 2014 1H 2013 Core earnings(1) Asia Division(2) $ Canadian Division(2) U.S. Division(2) Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(2) Investment-related experience in core earnings(3) 50 50 48 98 Core earnings $ Investment-related experience in excess of amounts included in core earnings(3) ) - Core earnings plus investment-related experience in excess of amounts included in core earnings $ Direct impact of equity markets and interest rates and variable annuity guarantee liabilities (see table below)(3),(4) 55 ) Changes in actuarial methods and assumptions(5) Other items - 4 24 4 24 Net income attributed to shareholders $ This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. The expected cost of the macro equity hedges is relative to our long-term valuation assumptions.Of the $79 million decrease in expected macro hedging costs compared with 2Q13, approximately half was offset by an increase in dynamic hedging costs, primarily in Asia and the U.S.The difference between the actual cost and the expected cost is included in the direct impact of equity markets and interest rates. Net insurance contract liabilities under IFRS for Canadian insurers are determined using the Canadian Asset Liability Method (“CALM”). Under CALM, the measurement of policy liabilities includes estimates regarding future expected investment income on assets supporting the policies. Experience gains and losses are reported when current period activity differs from what was assumed in the policy liabilities at the beginning of the period. These gains and losses can relate to both the investment returns earned in the period, as well as to the change in our policy liabilities driven by the impact of current period investing activities on future expected investment income assumptions. The direct impact of markets is separately reported. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions, including a quarterly ultimate reinvestment rate (“URR”) update for North America and for Japan, as well as experience gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on the sale of available-for-sale (“AFS”) bonds and derivative positions in the surplus segment. See table below for components of this item. The $30 million charge in 2Q14 primarily relates to the impact of method and modelling refinements in the projection of certain asset and liability related cash flows across several business units. The quarterly gain (charge) related to the direct impact of equity markets and interest rates and variable annuity guarantee liabilities in the table above is attributable to: (C$ millions, unaudited) 2Q 2014 1Q 2014 2Q 2013 Direct impact of equity markets and variable annuity guarantee liabilities(1) $ 66 $ ) $ ) Fixed income reinvestment rates assumed in the valuation of policy liabilities(2) 22 9 Sale of AFS bonds and derivative positions in the Corporate and Other segment (8
